Citation Nr: 1234848	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-17 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a skin disorder, to include actinic keratosis, to include as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared and testified at an RO hearing in September 2010.  A transcript of the hearing is contained in the record.


FINDINGS OF FACT

1.  Although no specific incident of acoustic trauma is reflected in the Veteran's service treatment records, the Veteran has credibly asserted in-service noise exposure, to include exposure to gunfire which is consistent with the nature of his duties and circumstances of his service.

2.  Audiometric testing has revealed bilateral hearing loss to an extent recognized as a disability for VA purposes, and the collective evidence weight of the evidence is at least in equipoise as to whether bilateral hearing loss was incurred in active service.

3.  The Veteran has provided credible statements regarding the continuation of tinnitus from service to the present.

4.  Actinic keratosis was not present in service or for several decades after separation from service; the Veteran does not currently suffer from warts or cellulitis; and there is no competent medical opinion that relates any of these disabilities to either active service or Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  A skin disability was not incurred in or aggravated by active service, and may not be presumed to have been incurred during active service, to include as secondary to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the Veteran was provided with a VCAA notification letter in June 2008.  It contained all of the notice required by Pelegrini and Dingess, and was issued prior to the initial adjudication of the Veteran's claims.  The Board finds that the duty to notify has been met. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran has been afforded VA audio and skin examinations.  All identified records that are available have been obtained, and the Veteran was provided with the opportunity for a Board hearing and participated in a formal RO hearing.  As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that the duty-to-assist provisions of the VCAA have been met.

Laws and Regulations-Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 . Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Tinnitus

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337   (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In a March 2009 statement, the Veteran noted his tinnitus started in both ears during boot camp in the Infantry Training Regiment in the fall of 1965.  He reported he was firing 105 Recoilless rifles when his ears began to ring.  He stated that he has experienced ringing in his ears continuously since this training.

The Veteran's DD Form 214 noted that his military occupational specialty was as an "AntiTankMan," with a number designation of 0351.  On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss.  That letter introduced the Duty Military Occupational Specialty Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty Military Occupational Specialty Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties and the corresponding probability of hazardous noise exposure.  The Veteran's military occupational specialty is not specifically noted; however, the occupational specialties within his number designation are noted to have a high probability of exposure to hazardous noise exposure.  Additionally, the Veteran's personnel records show that he served in the Republic of Vietnam for 14 months, and participated in an operation against the insurgent communist forces from December 1966 to April 1967.  During a VA PTSD examination the Veteran described this period of service involved being around heavy fire.  Thus, the Board concedes he had exposure to hazardous noise in service.

In March 2010, the Veteran was afforded a VA audio examination.  He reported his tinnitus began in 1965 during boot camp and had been constant up to the present.  The examiner noted that he could not provide an opinion regarding a connection between the Veteran's tinnitus and noise exposure during service without resorting to mere speculation because there was not a reliable hearing test provided during his separation from service.  It is also noted that the record contains reports of private audiometric studies.  The Veteran again gave a history of tinnitus since service, and a history of hearing loss in service.  An interpretation of these records and findings suggest that the examiner concluded the only likely cause for these findings was in-service noise exposure.  The VA examination in finding results only based on speculation is not sufficient for rating purposes.

Based on the Veteran's military occupational history, his history of serving in during a combat operation, and the subjective nature of tinnitus, the Board finds his statements regarding the onset and continuation of his tinnitus to be credible.  As such, entitlement to service connection for tinnitus is warranted.

Hearing Loss

Service connection will also be presumed for certain chronic diseases, including a sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As noted above, the Board concedes that the Veteran was exposed to hazardous noise levels in service.

The Veteran stated that he believes his hearing loss is a result of his service; specifically, that boot camp training, training as an anti-tank man and rifleman, and service in the Republic of Vietnam resulted in his current level of hearing loss.

During an August 2009 PTSD evaluation, the Veteran described serving as a gunner in a weapons platoon and being sent on search and destroy missions where his battalion participated in heaving combat and firefights.

In March 2010, the Veteran was afforded a VA audio examination.  His right ear puretone auditory thresholds for the frequencies 500, 1000, 2000, 3000, 4000 Hertz were 55, 70, 85, 95, and 100, respectively.  His left ear puretone auditory thresholds for the frequencies 500, 1000, 2000, 3000, 4000 Hertz were 15, 15, 40, 55, and 60, respectively.  His right ear Maryland CNC score was 28 percent, and his left ear was 92 percent.  As such, the Veteran meets the 38 C.F.R. § 3.385 requirements for VA hearing impairment in both ears.  As noted above, the VA examiner found that he could not determine whether the Veteran's hearing loss was a result of his military service without resorting to mere speculation due to a lack of a reliable auditory evaluation upon discharge from service.

Also, it is again noted that the private records on file contain a similar history concerning the onset of the hearing loss.  It is noted that there is a hearing loss found, and the records can be interpreted as concluding that the most likely cause of the hearing loss was the in-service acoustic trauma.  The VA examination is not otherwise adequate for rating purposes in view of the resort to speculation.

During a September 2010 RO hearing the Veteran noted he has a right ear acoustic neuroma.  He also described his work as a pipeline welder and insurance adjuster.  He indicated that while he was a welder the heavy equipment was a distance away from him, and not an impact on his hearing.

While the Veteran's right ear hearing loss is considerably worse than his left ear, he does have hearing impairment for VA purposes in both ears.  He was exposed to hazardous noise levels in service, served in a combat zone, and described his employment as a welder as being outside and away from other construction equipment.  The one nexus opinion of record indicated that without an adequate separation hearing examination an opinion could not be made without speculation.  As noted the private records suggest the onset of hearing loss likely secondary to in-service acoustic trauma.  As such, the Board will find that the evidence of record is in relative equipoise, and will resolve reasonable doubt in the Veteran's favor.  Entitlement to service connection for bilateral hearing loss is thus warranted.

Skin Disorder

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307 , 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service; chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of the tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma.  38 C.F.R. § 3.309(e). 

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In a March 2009 statement, the Veteran stated he had skin conditions of his hands and legs, and that he believed they were a result of in-country service in Vietnam.  The Board takes this to mean that the Veteran contends they are a result of herbicide exposure.  

Service treatment records include treatment for right leg cellulitis in July 1966.  He stated that he had previously had the same condition, it is unclear if he is referring to an incident prior to service.  He was treated for four days, and released asymptomatic.  He redeveloped cellulitis in August 1966; he was again treated for four days and released to duty.  In September 1967 and February 1968, he was treated with liquid nitrogen for multiple warts on both hands.  His May 1965 entrance examination included notations of five scars-two on his face and two on his arms.  On his separation examination he was noted to have an additional scar on his left knee.  Evaluation of his skin was noted as normal.  

A VA treatment record from November 2008 noted red scaly maculs on the Veteran's hands, cheek and ear.  He was assessed with more than 15 actinic keratosis, which were removed with liquid nitrogen.  In July 2009, he complained of right ear pain and was assessed with external otitis.  

During his September 2010 RO hearing, the Veteran testified that he had "really bad spots" on his hands, and that he had the spots "burned off."  He reported that some of them are coming back.  He reported that he does not have sun-exposure when working because he wears long sleeves and gloves due to the danger of welding.  He also stated that he had "this thing" that would grow and become sore.  The Board assumes the Veteran is referring to a lesion, however, he did not indicate the location of the growth during his testimony.

In January 2012, the Veteran was afforded a VA skin examination.  The only recent skin diagnosis noted by the examiner was of actinic keratosis.  The examiner opined that this was less like than not related to his service, to include his in-service diagnosis of warts.  The examiner noted that his actinic keratosis was the result of sun exposure.  The examiner also noted that there was no evidence of recurrence of or residuals of the cellulitis the Veteran experienced in service.  The examiner opined it was not likely the Veteran had a current leg condition related to his in-service cellulitis.  On examination, the Veteran did not have an malignant skin neoplasms, melanomas, sarcomas, or chloracne.  

Initially, the Board notes that the evidence confirms that the Veteran had service in Vietnam during the relevant period.  He is therefore assumed to have been exposed to Agent Orange during such duty.  His last exposure would have been April 1967. 

However, mere exposure to Agent Orange is not a disability.  The evidence does not show that the Veteran has a skin disability that is presumed to be the result of Agent Orange exposure, or has otherwise been linked to Agent Orange exposure by competent medical opinion.  Additionally, there is no evidence of treatment for a skin disorder within one year of discharge from service.

While the Veteran suffered from warts and cellulitis in service, the evidence does not show that he currently suffers from either disorder, nor are their residuals of either disorder noted in the record.  The Veteran was noted to have actinic keratosis in 2008, during the period on appeal; however, the VA examiner has opined that actinic keratosis is a result of sun exposure.  The Veteran has testified that he covers his arms and hands when welding, but the Board notes that sun exposure occurs throughout a lifetime.  The Board further notes no medical opinion that states the Veteran's current actinic keratosis is a form of chloracne or any other acneform disease consistent with chloracne, or of porphyria cutanea tarda.  There is also no opinion that relates the Veteran's current actinic keratosis to active service or to Agent Orange.  The evidence simply does not suggest that the Veteran's current actinic keratosis or the residual of his acne are in any way related to either Agent Orange or active service, or were aggravated by service, and is therefore not service connected.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303(a), 3.307, 3.309(e).

The Veteran's actinic keratosis not noted in service or until many years after discharge from service.  Actinic keratosis is not on the list of disabilities that may be presumed to have been caused by Agent Orange.  And lastly, there is insufficient evidence to establish continuity of symptomatology between service and the present for any of these conditions.  The Veteran has described ongoing tinnitus from service, but he had not described ongoing skin problems since service.  When testifying regarding his claim for actinic keratosis he indicated he had the actinic keratosis lesions "burned off" his hands several years prior, and that some growths were coming back.  He did not indicate that prior to the 2008 cryotherapy he had prior treatment for his actinic keratosis.  The Board finds that entitlement to service connection for a skin disorder, to include actinic keratosis, to include as a result of Agent Orange exposure, is not warranted.

The Board acknowledges the sincerity of the Veteran's belief that his skin disorder was caused by herbicide exposure or another incident of his service.  However, the etiology of actinic keratosis is not information which is within the competence of an ordinary layperson. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied. 


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a skin disorder, to include actinic keratosis, to include as a result of exposure to Agent Orange is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


